In the

    United States Court of Appeals
                  For the Seventh Circuit
                      ____________________
No. 18-1789
IN RE:
         ELENA HERNANDEZ,
                                                    Debtor-Appellant.
                      ____________________

          Appeal from the United States District Court for the
            Northern District of Illinois, Eastern Division.
              No. 17 CV 3230 — Jorge L. Alonso, Judge.
                      ____________________

   ARGUED OCTOBER 26, 2018 — DECIDED MARCH 18, 2019
               ____________________

   Before WOOD, Chief Judge, and SYKES and SCUDDER, Circuit
Judges.
    SYKES, Circuit Judge. When Elena Hernandez filed a
voluntary Chapter 7 bankruptcy petition in December 2016,
she reported one sizable asset: a pending workers’ compensa-
tion claim valued at $31,000. To place that claim beyond the
reach of creditors, she listed it as exempt under section 21 of
the Illinois Workers’ Compensation Act (“the Act”), 820 ILL.
COMP. STAT. 305/21 (2011), applicable via 11 U.S.C. § 522(b).
Two days after filing for bankruptcy, Hernandez settled the
claim.
2                                                     No. 18-1789

    Hernandez owed significant sums to three healthcare pro-
viders who treated her work-related injuries. The providers
objected to her claimed exemption, arguing that 2005 amend-
ments to the Act enable unpaid healthcare providers to reach
workers’ compensation awards and settlements. The bank-
ruptcy court denied the exemption and Hernandez appealed.
The district judge affirmed, concluding that using the work-
ers’ compensation exemption to thwart this specific class of
creditors would frustrate the Act’s purpose.
    We confront an important question of statutory interpre-
tation: whether the Illinois Workers’ Compensation Act, as
amended, allows care-provider creditors to reach the pro-
ceeds of workers’ compensation claims. Section 21 of the Act
has been interpreted by bankruptcy courts to create an ex-
emption for these assets. The 2005 amendments made several
changes to the Illinois workers’ compensation regime, impos-
ing a new fee schedule and billing procedure for care provid-
ers seeking remuneration. Did those changes alter the scope
of section 21?
    The Illinois Supreme Court hasn’t addressed the interplay
between these competing components of state workers’ com-
pensation law. Without that controlling authority, we find
ourselves genuinely uncertain about the correct interpreta-
tion. This state-law issue is dispositive, likely to recur, and im-
plicates the effective administration of workers’
compensation in Illinois. Therefore, we respectfully certify the
question set forth in this opinion to the Illinois Supreme
Court.
No. 18-1789                                                 3

                       I. Background
    In December 2016 Hernandez filed a Chapter 7 bank-
ruptcy petition in the Northern District of Illinois. Between
2009 and 2011, she sustained on-the-job injuries and was
treated at the Ambulatory Surgical Care Facility, Marque
Medicos Fullerton LLC, and Medicos Pain and Surgical Spe-
cialists, S.C. In her bankruptcy petition, Hernandez reported
unsecured claims held by these healthcare providers. She
owed $28,709.60 to Ambulatory Surgical; $58,901.20 to
Marque Medicos Fullerton; and $50,161.26 to Medicos Pain
and Surgical. She reported minimal assets, listing $1,300 in
bank accounts; some inexpensive jewelry; and her pending
workers’ compensation claim, which she valued at $31,000.
    Hernandez claimed an exemption for the entirety of that
claim, citing section 21 of the Illinois Workers’ Compensation
Act. Two days after filing her bankruptcy petition, Hernandez
settled the claim with her employer, apparently for
$30,566.33, without consulting the Trustee. The health- care
providers objected to Hernandez’s claimed exemption, argu-
ing that the amended Act empowered them to reach her set-
tlement. They also urged the court to disallow the exemption
on grounds that the settlement was the product of fraud. In
April 2017 the bankruptcy court heard argument on the ex-
emption. The judge focused on process-based concerns about
Hernandez’s settlement—including her failure to notify inter-
ested parties or the Trustee—rather than the statutory argu-
ments raised by the parties. In the end, the judge summarily
denied the exemption without a written opinion.
   Hernandez appealed to the district court, and Judge
Alonso affirmed. His opinion focused exclusively on the in-
terplay between section 21 of the Act and the 2005
4                                                     No. 18-1789

amendments codified at 820 ILL. COMP. STAT. 305/8 and 8.2.
Relying on In re McClure, 175 B.R. 21 (Bankr. N.D. Ill. 1994),
Judge Alonso held that section 21 creates an exemption for
workers’ compensation claims but the subsequent amend-
ments “significantly altered” the Act, striking a “balance” by
limiting what providers can charge while allowing them to
resume collection efforts following a settlement. Reading the
Act as a “harmonious whole” and citing interpretive canons
against surplusage and absurdity, Judge Alonso rejected Her-
nandez’s interpretation of the amendments as “not reasona-
ble” because it would undermine a key purpose of the
amended Act: ensuring payment for care providers.
   Hernandez moved to alter or amend the judgment. At a
hearing on the motion, Judge Alonso again rejected her statu-
tory arguments. This appeal followed.
                         II. Discussion
    We apply de novo review to the bankruptcy court’s con-
clusions of law. First Weber Grp., Inc. v. Horsfall, 738 F.3d 767,
776 (7th Cir. 2013). “A debtor’s entitlement to a bankruptcy
exemption is a question of law … .” In re Yonikus, 996 F.2d 866,
868 (7th Cir. 1993). Matters of statutory interpretation are like-
wise questions of law. Boyd v. Ill. State Police, 384 F.3d 888, 896
(7th Cir. 2004).
    A bankruptcy estate contains most property interests held
by the debtor, including pending claims. 11 U.S.C. § 541(a).
Under § 522, some assets within the estate are nonetheless
shielded from creditors by statutory exemptions. Clark v. Chi.
Mun. Emps. Credit Union, 119 F.3d 540, 543 (7th Cir. 1997) (ex-
plaining that under § 522 “an individual debtor can retain cer-
tain exempt property while the debtor’s non-exempt property
No. 18-1789                                                      5

may be used to satisfy creditors’ claims”). The Bankruptcy
Code recognizes two sources of exemptions: the federal ex-
emptions outlined in § 522(d) and, essentially, all others (that
is, federal exemptions beyond § 522(d) and state-law exemp-
tions). See 11 U.S.C. § 522(b)(3). The default rule is that a
debtor chooses between these bodies of law. Id. § 522(b)(1).
However, states may deny debtors that choice and restrict
them to non-§ 522(d) exemptions. Id. § 522(b)(2). Illinois has
done so. See 735 ILL. COMP. STAT. 5/12-1201; Clark, 119 F.3d at
543.
    Illinois law carves out exemptions for a broad range of
personal property. 735 ILL. COMP. STAT. 5/12-1001. The State’s
general exemption statute doesn’t mention workers’ compen-
sation claims or awards. Id. Hernandez relies on section 21 of
the Illinois Workers’ Compensation Act, which bankruptcy
courts have interpreted as an exemption. In relevant part that
section provides: “No payment, claim, award or decision un-
der this Act shall be assignable or subject to any lien, attach-
ment or garnishment, or be held liable in any way for any lien,
debt, penalty or damages.” 820 ILL. COMP. STAT. 305/21. A ver-
sion of section 21 has been in place since the early 20th cen-
tury. See Lasley v. Tazewell Coal Co., 223 Ill. App. 462, 463 (Ill.
App. Ct. 1921).
    In the 1994 In re McClure decision, a bankruptcy court clas-
sified section 21 as a state-law exemption applicable in bank-
ruptcy proceedings under § 522(b). 175 B.R. at 23–24. The
court acknowledged that section 21 isn’t codified alongside
other state-law exemptions and doesn’t use the word “ex-
empt.” Id. at 23. Even so, the court held that the provision’s
plain “language is effective to exempt workers’ compensation
claims from judgments of creditors.” Id. The court reasoned
6                                                     No. 18-1789

that the statutory text may not be overridden by “the place-
ment of provisions of state law within a particular codifica-
tion.” Id.
     McClure found support for its conclusion in Mentzer v. Van
Scyoc, 599 N.E.2d 58 (Ill. App. Ct. 1992). Mentzer involved a
small-claims dispute in which the trial court ordered a tenant
to pay $10 per month to her landlord. Id. at 60. The tenant’s
income was comprised entirely of workers’ compensation
benefits. She objected to the judgment, arguing that section 21
shielded this income from creditors. The Illinois Appellate
Court held that “court[s] cannot generally require workers’
compensation benefits to be applied to the debts of a claimant,
even when reduced to judgment, unless some specific statu-
tory provision … so provides.” Id. at 61. Nor did Illinois’s
general exemption statute “supersede or infringe upon the
protection given by section 21.” Id. Mentzer relied on an earlier
Illinois Supreme Court case addressing a claim against a
guardianship whose sole asset was a workers’ compensation
award. In re Estate of Callahan, 578 N.E.2d 985 (Ill. 1991). Calla-
han, in turn, held that section 21 prevented the claimant from
reaching an award under the Act; in so holding, the court re-
lied in part on a dictionary definition of “debt.” Id. at 989.
    We don’t have a dispositive Illinois Supreme Court opin-
ion clarifying the boundaries of section 21 or even classifying
it as an exemption. The parties agree that section 21 creates an
exemption and thus haven’t briefed that question, so for the
time being we assume that the interpretation embraced in
McClure is correct. The crux of the dispute is whether the ex-
emption applies to the claims of healthcare providers after the
2005 amendments.
No. 18-1789                                                     7

    We turn now to the text of those amendments. First, the
General Assembly created a detailed schedule limiting the
fees providers may charge for their services to treat job-re-
lated injuries or illnesses. 820 ILL. COMP. STAT. 305/8.2. Under
section 8.2(a), the Workers’ Compensation Commission (“the
Commission”) is empowered to set and adjust price ceilings
for medical care on a regional basis across Illinois.
    The General Assembly also altered section 8(a), requiring
employers to “pay the negotiated rate, if applicable, or the
lesser of the health care provider’s actual charges or [fees] ac-
cording to a fee schedule … in effect at the time the service
was rendered for all the necessary” medical care “reasonably
required to cure or relieve from the effects of the accidental
injury.” 820 ILL. COMP. STAT. 305/8(a). Section 8(a) also in-
structs employers to pay undisputed medical bills directly to
care providers on the employee’s behalf. Id.
    To accompany the new fee schedule, the amendments in-
stalled new billing and collection rules. Under section 8.2(d):
“When a patient notifies a provider that the treatment[] … be-
ing sought is for a work-related illness or injury and furnishes
the provider the name and address of the responsible em-
ployer, the provider shall bill the employer or its designee di-
rectly.” If the “bill contains substantially all the required data
elements necessary to adjudicate the bill,” the employer has
30 days to pay the providers involved in the claim. Id. §
8.2(d)(1). Claim denials or disputes must be communicated to
the provider within 30 days. Id. § 8.2(d)(2). Unpaid undis-
puted bills accrue statutory interest. Id. § 8.2(d)(3).
    The amendments also curtailed a billing practice known
as “balance billing,” whereby providers attempted to collect
from an employee the remaining balance on an undisputed
8                                                    No. 18-1789

bill paid only partially by an employer. “Except as provided
in subsections (e-5), (e-10), and (e-15),” the Act now bars pro-
viders from “hold[ing] an employee liable for costs related to
a non-disputed procedure, treatment, or service rendered in
connection with a compensable injury,” or “bill[ing] or other-
wise attempt[ing] to recover from the employee the difference
between the provider’s charge and the amount paid by the
employer … on a compensable injury.” Id. § 8.2(e).
    Subsections (e-5), (e-10), and (e-15) address procedures in
the event of a dispute between the employer and the provider
over a medical bill. If an employer determines that an injury
or illness is noncompensable under the Act and refuses to pay
the entire bill, the provider is entitled to seek payment from
the employee. Id. § 8.2(e-5), (e-10). But if the employee notifies
the provider that he has filed an application with the Com-
mission to resolve the dispute, the provider “shall cease any
and all efforts to collect payment,” and the statute of limita-
tions on the debt is tolled. Id. During the pendency of the dis-
pute, providers are permitted to mail payment reminders—
but not bills—to the employee. Id. § 8.2(e-15).
   Finally, the General Assembly addressed collection proce-
dures after an award or settlement of a disputed claim:
       Upon a final award or judgment by an Arbitra-
       tor or the Commission, or a settlement agreed to
       by the employer and the employee, a provider
       may resume any and all efforts to collect pay-
       ment from the employee for the services ren-
       dered to the employee and the employee shall
       be responsible for payment of any outstanding
       bills for a procedure, treatment, or service
No. 18-1789                                                    9

       rendered by a provider as well as the interest
       awarded under subsection (d) of this Section.
Id. § 8.2(e-20). After the claim is adjudicated or settled, the
provider may seek collection from the employee, capped at
the fee schedule’s price ceiling if the care is compensable. Pay-
ment for noncompensable services “is the responsibility of the
employee unless a provider and employee have agreed oth-
erwise in writing.” Id.
    The healthcare providers here argue that these amend-
ments carve out an exception to the exemption in section 21
for care providers who treat an employee’s work-related inju-
ries or illnesses. Their argument focuses squarely on statutory
purpose. Leaving the exemption intact would “obviate the
plain meaning” of section 8.2(e-20) by placing a workers’
compensation settlement “outside the reach of a specific class
of creditors … [that] the Act has now gone to extraordinary
lengths to protect.” Hernandez emphasizes statutory text, ar-
guing that the General Assembly knew how to create an ex-
ception to the exemption but conspicuously left out any
language to that effect. Thus, while the amendments ensure
that providers can seek recourse against an employee follow-
ing a settlement, section 21 continues in force as an exemp-
tion, walling off the proceeds of this particular exempted
claim.
   The healthcare providers’ interpretation carried the day
below. The district judge concluded that section 21 continues
to exempt workers’ compensation claims as against general
creditors “but not as against medical providers after the
debtor settles her … claim with her employer.”
10                                                  No. 18-1789

    We apply Illinois’s rules of statutory construction when
interpreting an Illinois statute. Zahn v. N. Am. Power & Gas,
LLC, 815 F.3d 1082, 1089 (7th Cir. 2016). “The primary rule of
statutory construction is to ascertain and give effect to the in-
tent of the legislature,” and “[t]he best evidence of legislative
intent is the statutory language.” People v. Donoho, 788 N.E.2d
707, 715 (Ill. 2003). When assessing legislative intent, “courts
should consider, in addition to the statutory language, the
reason for the law, the problems to be remedied, and the ob-
jects and purposes sought.” Id. Statutory provisions should
not be read in isolation but “as a whole; all relevant parts of
the statute must be considered when courts attempt to divine
the legislative intent underlying the statute.” People v. NL In-
dus., 604 N.E.2d 349, 356 (Ill. 1992).
    Illinois law recognizes interpretive canons against sur-
plusage and absurdity. “We must construe the statute so that
each word, clause, and sentence, if possible, is given a reason-
able meaning and not rendered superfluous, avoiding an in-
terpretation [that] would render any portion of the statute
meaningless or void,” and “presume that the General Assem-
bly did not intend absurdity, inconvenience, or injustice.” Syl-
vester v. Indus. Comm’n, 756 N.E.2d 822, 827 (Ill. 2001)
(citations omitted). This statute in particular “is to be inter-
preted liberally[] to effectuate its main purpose—providing
financial protection for interruption or termination of a
worker’s earning power.” Id. (citation omitted).
    Applying these interpretive rules, we see plausible argu-
ments on both sides. The amendments constructed a payment
process designed to balance the interests of healthcare provid-
ers, employees, and employers. For instance, by tolling the
statute of limitations during payment disputes, the General
No. 18-1789                                                     11

Assembly clearly sought to “protect[] providers’ ability to ul-
timately receive payment.” Marque Medicos Fullerton, LLC v.
Zurich Am. Ins. Co., 83 N.E.3d 1027, 1036 (Ill. App. Ct. 2017).
Hernandez’s interpretation incentivizes strategic behavior
and unquestionably undermines healthcare providers. It
places the only asset that employees necessarily possess after
receiving a workers’ compensation award or settlement—the
award or settlement itself—beyond the reach of providers.
Moreover, ensuring that providers are paid helps guarantee
that employees receive care in the first place—surely a goal of
the workers’ compensation regime. Applying the exemption
in section 21 to the claims of care providers creates tension
with the rest of the Act. It’s at least possible that Hernandez’s
interpretation generates the “absurdity, inconvenience, or in-
justice” that Illinois law seeks to avoid. Sylvester, 756 N.E.2d
at 827.
    On the other hand, Hernandez is correct that the plain text
of the amended Act doesn’t contain specific language of an
exception to section 21. If the drafters wanted to place work-
ers’ compensation settlements within the reach of these cred-
itors, they could have altered section 21 or explained that
section 8.2(e-20) enables providers to reach those assets.
Reading these amendments to create an implicit exception to
section 21 is not a lightly taken step. In re Michael D., 69 N.E.3d
822, 825 (Ill. 2015) (“It is never proper to depart from plain
language by reading into a statute exceptions, limitations, or
conditions [that] conflict with the clearly expressed legislative
intent.”). The Act never discusses which assets are available
to healthcare providers seeking to vindicate their collection
rights. So while the purpose of the amendments may have
been to protect care providers, it’s not obvious that the Gen-
eral Assembly effectuated that purpose by exposing a
12                                                            No. 18-1789

heretofore-exempt asset. And while Hernandez’s interpreta-
tion might hinder the Act’s effectiveness, it wouldn’t make
any provision “meaningless or void,” triggering the canon
against surplusage. Sylvester, 756 N.E.2d at 827.
    Without guidance from the Illinois Supreme Court, we de-
cline to hold, as the district court did, that section 21 no longer
blocks this class of creditors. That’s one reasonable interpre-
tation of the amended Act, but it’s also possible that the Gen-
eral Assembly’s silence on the matter means the workers’
compensation exemption remains intact.
    In her appellate brief, Hernandez moves to certify this
question to the Illinois Supreme Court.1 The healthcare pro-
viders join her motion. We may certify a question if “the rules
of the highest court of a state provide for certification to that
court.” 7TH CIR. R. 52(a). The Illinois Supreme Court permits
certification provided the question is one of state law, “deter-
minative of the said cause,” and unanswered by “controlling
precedents.” ILL. S. CT. R. 20(a).
    In exercising our discretion to certify a question, “the most
important consideration is whether we find ourselves genu-
inely uncertain about a question of state law that is key to a
correct disposition of the case.” Lyon Fin. Servs., Inc. v. Ill. Pa-
per & Copier Co., 732 F.3d 755, 766 (7th Cir. 2013). For the rea-
sons discussed above, we have “serious doubt[s] about how
[the] state’s highest court would resolve” this question of stat-
utory interpretation. State Farm Mut. Auto. Ins. Co. v. Pate, 275
F.3d 666, 672 (7th Cir. 2001) (quotation marks omitted).

1A party is permitted to move for certification in his brief without filing a
separate motion. 7TH CIR. R. 52(a) (“A motion for certification shall be in-
cluded in the moving party’s brief.”).
No. 18-1789                                                   13

Neither the Illinois Supreme Court nor the state appellate
court has addressed the interplay between section 21 and the
2005 amendments to the Act. Lyon, 732 F.3d at 766 (explaining
that certification is warranted “where the state supreme court
has yet to have an opportunity to illuminate a clear path on
the issue”). And the answer to that question determines the
outcome in Hernandez’s case—a requirement for certification
under our caselaw and the Illinois Supreme Court’s rule.
Zahn, 815 F.3d at 1086.
    There is an added layer of uncertainty here because the Il-
linois Supreme Court hasn’t answered a key preliminary
question: whether section 21 creates an exemption in the first
place. To be sure, a federal bankruptcy court has construed
section 21 to do so, see In re McClure, 175 B.R. at 24, and other
bankruptcy courts have followed suit. But that’s not disposi-
tive. Without an authoritative interpretation of section 21
from the state courts, our evaluation of the interaction be-
tween that section and later enactments is yet more uncertain.
     Our decision to certify also considers whether “the case
concerns a matter of vital public concern” or is an “issue likely
[to] recur in other cases.” Zahn, 815 F.3d at 1085 (quotation
marks omitted). Of course, Hernandez won’t be the last bank-
ruptcy debtor with unpaid medical bills and a workers’ com-
pensation settlement. In many low-asset bankruptcies, access
to the proceeds of a workers’ compensation claim will deter-
mine whether healthcare providers receive compensation at
all. Whether the Act permits providers to reach that asset im-
plicates the state’s ability to administer a fair and efficient
workers’ compensation regime.
    We respectfully ask the Illinois Supreme Court, in its dis-
cretion, to answer the following certified question:
14                                                No. 18-1789

      After the 2005 amendments to 820 ILL. COMP.
      STAT. 305/8 and the enactment of 305/8.2, does
      section 21 of the Illinois Workers’ Compensa-
      tion Act exempt the proceeds of a workers’ com-
      pensation settlement from the claims of
      medical-care providers who treated the illness
      or injury associated with that settlement?
   Nothing in this certification should be read to limit the
scope of the Illinois Supreme Court’s inquiry, and the justices
are invited to reformulate the certified question. Further pro-
ceedings in this court are stayed while this matter is under
consideration by the Illinois Supreme Court.
                                         QUESTION CERTIFIED.